Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on September 27, 2021 is acknowledged.
3.	Claims 1-20 are pending in this application.


Restriction
4.	Applicant's election with traverse of Group 1 (claims 1-6) in the reply filed on September 27, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Office to search ALL inventions.  This is not found persuasive because Inventions 1 and 2 involve different cell hydrolysate composition comprising different protein lysates. Furthermore, Invention 2 involves SEQ ID NOs: 1-809, and mixtures of SEQ ID NOs: 1-809. Invention 1 does not involve SEQ ID NOs: 1-809. To search 809 different sequences and mixtures of SEQ ID NOs: 1-809 would impose a burden on the Office. Additionally, the search for each of the inventions is not co-extensive particularly with regard to the literature search.  Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim sets for clarity, enablement, and double patenting issues.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case.  Thus, it would be an undue burden to examine all of the above inventions in 
Therefore, the Inventions are patentably independent and distinct from each other. 
The requirement is still deemed proper and is therefore made FINAL. Claims 7-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims. Claims 1-6 are examined on the merits in this office action.

Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
5.	Claim 3 is objected to for the following reason: Claim 3 recites, “The cell hydrolysate composition of claim 1 is water soluble and the pH is ranged from 6.5 to 8.5.” First, to be consistent, there should be a comma in between the terms “claim 1” and “is”. Additionally, the claim should be amended to recite, “…claim 1, wherein the composition is water soluble…”

Rejections
35 U.S.C. 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 4 recites, “…molecular size ranged from about 100 Daltons (Da) to about 500 Da.” It is unclear what amounts are encompassed within “about 100 Da to about 500 Da”. The instant specification discloses that “The polypeptides and/or polypeptide fragments may range in size from about 100 Daltons (Da) to about 800 Da. In some embodiments, the average molecular size of the polypeptides and/or polypeptide fragments may be less than about 500 Da. In other embodiments, the average molecular size of the polypeptides and/or polypeptide fragments ranged from about 100 Da to about 500 Da…” (see paragraph [0055]). It is unclear what molecular weight is encompassed within “about 100 to about 500 Da”. Is 600 Da about 500 Da? Is 700 about 500 Da? Since the instant specification does not fully define what is encompassed with “about 100 to about 500 Da”, the claim is indefinite.
9.	The term "…fragments derived from substantially all the protein" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of Instant specification do not define what protein polypeptides and/or polypeptide fragments derived from substantially all the proteins in a cell from an in vitro cell culture. The instant specification discloses SEQ ID NOs: 1-809 (see paragraphs [0062]-[0067]). Does this mean that ALL 809 are in the composition? Does this mean that ALL mixtures of 809 sequences are in the composition? The metes and bounds of the claim is unclear. Since claims 2-6 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
10.	Claim 3 is indefinite. Claim 3 recites, “The cell hydrolysate composition of claim 1 is water soluble and the pH is ranged from 6.5 to 8.5.” The recitation of “is water soluble and the pH is ranged from 6.5 to 8.5” is unclear. Does the claim mean that the composition is water soluble at pH 6.5 to 8.5 only? Applicant is recommended to amend the claim to clarify the point of confusion. For example, Applicant is recommended to amend claim 3 to recite, “The cell hydrolysate composition of claim 1, wherein the composition is water soluble and the composition is at the pH of 6.5 to 8.5.”

35 U.S.C. 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (CN 104109705, filed with IDS, English Machine translation used and enclosed).
14.	Liu et al teach marine collagen peptide compositions (see paragraph [0002]). Liu et al teach that the collagen content in the skin, bone and fin of sea bass were 51.4%, 40.7% and 41.6% (on a dry basis), respectively (see paragraph [0004]). Liu et al teach that “using sea bass processing by products as raw materials, impurities such as protein, calcium, and oil must be present, which will definitely affect the purity of collagen. Therefore, the above mentioned impurities must be removed before collagen extraction” (see paragraph [0019]). Liu et al teach that the mass volume concentration of the collagen solution is 10%, and the protease used is alkaline protease, the enzymolysis time is 2-4 hours and the pH value is 8.5 to 9.5 (see paragraph [0022]). Liu et al teach that using 3000 Da and 1000 Da ultrafiltration membranes to intercept the supernatant after centrifugation, and separate the 1000-3000 Da collagen peptide component (see paragraph [0026]). The reference is silent as to the ammonia, lactate, pyruvate and putrescine in the composition, thus, meeting the limitation of instant claim 2. Since the reference teaches collagen lysates from skin, bone and fin or sea bass, the reference would inherently have the same function and activity as instant cell hydrolysate composition, meeting the limitation of instant claims 1, 3 and 5. The MPEP prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches ALL of the active components of instant claims 1-3 and 5, the reference anticipates instant claims 1-3 and 5.

15.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (BioMolecules, published December 23, 2013, 15, 436-443).
16.	Liu et al teach hydrolyzed fish collagen (HFC) and the molecular weight of HFC ranged from 700 to 1300 Da (see abstract). Liu et al teach that HFC is rich in the amino acids glycine, proline, glutamic acid, and aspartic acid as well as a variety of peptides (see p. 436, right column, first full paragraph). The instant specification does not fully define what is encompassed within the “about 100 Da to about 500 Da” The instant specification discloses that the polypeptides and/or polypeptide fragments may range in size from about 100 Da to about 800 Da (see paragraphs [0055], for example). Since the reference teaches a cell hydrolysate composition comprising the protein polypeptide prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”Additionally, since the reference is silent as to the ammonia, lactate, pyruvate and putrescine, the composition of Liu et al is free of ammonia, lactate, pyruvate and putrescine, meeting the limitation of instant claim 2. Since the reference teaches ALL of the active components of instant claims 1-5, the reference anticipates instant claims 1-5.

1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giron-Calle et al (Cytotechnology, 2008, 57: 263-272).
18.	Giron-Calle et al teach protein hydrolysates that can support in vitro cell growth and eliminate or reduce the need to use serum have been obtained from different sources (see Abstract). Giron-Calle et al teach chickpea protein hydrolysates (see for example, p. 264, left column), meeting the limitation of plant cell culture of instant claim 5. Giron-Calle et al teach that hydrolysis was carried out at 50°C under vigorous stirring and a constant pH of 8.0 for hydrolysis with alcalase and pH 7.0 for hydrolysis with flavourzyme, and isolates were suspended in distilled water…the resulting suspensions were adjusted to pH 7 (see p. 264, right column). Giron-Calle et al teach that chickpea hydrolysates obtained by treatment with alcalase and flavourzyme could support cell growth in  serum-free or low-serum mead (see p. 266, left column). Since the reference teaches chickpea hydrolysates, the reference would inherently have the same function and activity as instant cell hydrolysate composition, meeting the limitation of instant claims 1, 3 and 5. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”Additionally, since the reference is silent as to the ammonia, lactate, pyruvate and putrescine, the composition of Giron-Calle et al is free of ammonia, lactate, pyruvate and putrescine, meeting the limitation of instant claim 2. Since the reference teaches ALL of the active components of instant claims 1-5, the reference anticipates instant claims 1-5.

19.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (www.nature.com/scientificreports, Published online November 16, 2017, pp. 1-13).
20.	Chen et al teach bioactive oligopeptides, which contain only 2-10 amino acid residues with molecular weights of less than 1500 Da, have received much attention due to their numerous potential physiological functions (see p. 1, 2nd paragraph). Chen et al teach that fish skin is rich in collagen, protein hydrolysates from fish skin usually contain multitudinous bioactive peptides (see p. 2, first full paragraph). Since the collagen is from fish skin, this meets the limitation of animal cell culture of instant claim 5. Chen et al teach that “because low-molecular weight oligopeptides containing 2-5 amino acid residues are easy to be absorbed, it is ideal for a protein hydrolysate to have high content of low-molecular-weight oligopeptides with strong bioactivity” (see p. 2, 2nd full paragraph). Since average molecular weight of an amino acid is 110 Da, 2-5 amino acid residue protein hydrolysate would have 220-550 Da molecular weight, meeting the limitation of instant claim 4. Chen et al teach that the dried powder of the fish skin hydrolysates we prepared was completely water soluble and the solution was clear and prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”Additionally, since the reference is silent as to the ammonia, lactate, pyruvate and putrescine, the composition of Chen et al is free of ammonia, lactate, pyruvate and putrescine, meeting the limitation of instant claim 2. Since the reference teaches ALL of the active components of instant claims 1-5, the reference anticipates instant claims 1-5.	

35 U.S.C. 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (BioMolecules, published December 23, 2013, 15, 436-443) in view of Jiang et al (Nutrients, 2014, 6: 1223-1235).
26.	Liu et al teach hydrolyzed fish collagen (HFC) and the molecular weight of HFC ranged from 700 to 1300 Da (see abstract). Liu et al teach that HFC is rich in the amino acids glycine, proline, glutamic acid, and aspartic acid as well as a variety of peptides (see p. 436, right column, first full paragraph). The instant specification does not fully define what is encompassed within the “about 100 Da to about 500 Da” The instant specification discloses that the polypeptides and/or polypeptide fragments may range in size from about 100 Da to about 800 Da (see paragraphs [0055], for example). Since the reference teaches a cell hydrolysate composition comprising the protein polypeptide and/or polypeptide fragments, and free of wastes and metabolites from the culture media, and the said of the polypeptide fragments from 700 Da to 1300 Da that overlap the instant about 100 Da to about 500 Da, the reference anticipates instant claims 1-4. Since the hydrolyzed peptides are from fish collagen, this meets the limitation of instant claim 5. Since the reference teaches fish collagen, the reference would inherently have the same function and activity as instant cell hydrolysate composition, meeting the limitation of instant claims 1, 3 and 5. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”Additionally, since the reference is silent as to the ammonia, lactate, pyruvate and putrescine, the composition of Liu et al is free of ammonia, lactate, pyruvate and putrescine, meeting the limitation of instant claim 2. Since the reference teaches ALL of the active components of instant claims 1-5, the reference anticipates instant claims 1-5.
The difference between the reference and the instant claim is that the reference does not teach yellow croaker swim bladder.
27.	However, Jiang et al teach that the large yellow croaker (Larimichthys crocea) swim bladder (LYCSB) contains many nutrients, such as numerous proteins, microelements and vitamins (see p. 1224, “Introduction”). Jiang et al teach the cell lysates were separated and protein extraction were analyzed (see p. 1227, “Section 2.9”). 
28.	Therefore, it would have been obvious to combine the teachings of Liu et al and Jiang et al, since both of the references teach protein extraction/lysates/hydrolysates from fish. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Jiang et al teach that large yellow croaker swim bladder contains many nutrients, such as numerous proteins, microelements and vitamins. Thus, one of ordinary skill in the art would reasonably expect that yellow .

29.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (www.nature.com/scientificreports, Published online November 16, 2017, pp. 1-13) in view of Jiang et al (Nutrients, 2014, 6: 1223-1235).
30.	Chen et al teach bioactive oligopeptides, which contain only 2-10 amino acid residues with molecular weights of less than 1500 Da, have received much attention due to their numerous potential physiological functions (see p. 1, 2nd paragraph). Chen et al teach that fish skin is rich in collagen, protein hydrolysates from fish skin usually contain multitudinous bioactive peptides (see p. 2, first full paragraph). Since the collagen is from fish skin, this meets the limitation of animal cell culture of instant claim 5. Chen et al teach that “because low-molecular weight oligopeptides containing 2-5 amino acid residues are easy to be absorbed, it is ideal for a protein hydrolysate to have high content of low-molecular-weight oligopeptides with strong bioactivity” (see p. 2, 2nd full paragraph). Since average molecular weight of an amino acid is 110 Da, 2-5 amino acid residue protein hydrolysate would have 220-550 Da molecular weight, meeting the limitation of instant claim 4. Chen et al teach that the dried powder of the fish skin hydrolysates we prepared was completely water soluble and the solution was clear and non-bitter, with pale yellow color (p. 3, bottom), meeting the limitation of instant claim 3.	Since the reference teaches fish skin collagen hydrolysates, the reference would inherently have the same function and activity as instant cell hydrolysate composition, meeting the limitation of instant claims 1, 3 and 5. The MPEP § 2112 states: “Once a prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”Additionally, since the reference is silent as to the ammonia, lactate, pyruvate and putrescine, the composition of Chen et al is free of ammonia, lactate, pyruvate and putrescine, meeting the limitation of instant claim 2. Since the reference teaches ALL of the active components of instant claims 1-5, the reference anticipates instant claims 1-5.
The difference between the reference and the instant claim is that the reference does not teach yellow croaker swim bladder cells.
31.	However, Jiang et al teach that the large yellow croaker (Larimichthys crocea) swim bladder (LYCSB) contains many nutrients, such as numerous proteins, microelements and vitamins (see p. 1224, “Introduction”). Jiang et al teach the cell lysates were separated and protein extraction were analyzed (see p. 1227, “Section 2.9”). 
32.	Therefore, it would have been obvious to combine the teachings of Chen et al and Jiang et al, since both of the references teach protein 



CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIE HA/Primary Examiner, Art Unit 1654